 In the Matter of STERLING CORSET CO., INC. AND UNIVERSALBRASSIERE& JUSTRITE CORSET CO., INC.andINTERNATIONAL LADIES' GARMENTWORKERS' UNION, LOCAL 85Case No. C-653Ladies' Garment Manufacturing Industry/-Supplemental Decision and Order:order modified pursuant to stipulation.SUPPLEMENTAL DECISION AND ORDERDecember 18, 1939On November 15, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceeding.,Thereafter the Board filed with the United States Cir-cuit Court of Appeals for the Third Circuit a petition for enforce-ment of its Order, dated October 26, 1939, and International Ladies'Garment Workers' Union filed with the same Court a petition ofintervention in the proceeding.On November 20, 1939, Sterling Cor-setCo., Inc. and Universal Brassiere & Justrite Corset Co., Inc.;International Ladies' Garment Workers' Union, Local 85; and counselfor the Board entered into the following stipulation :StipulationThe National Labor Relations Board, having entered its De-cision and Order on November 15, 1938, in the above entitledmatter, and it being the desire of the parties hereto to disposeof the matters involved, by mutual agreement :I. IT IS HEREBY STIPULATED AND AGREED between and among theSterlingCorset Co., Inc. and Universal Brassiere & JustriteCorset Co., Inc., respondent herein; International Ladies' Gar-ment Workers' Union, Local 85; and Weldon P. Monson, at-torney for the National Labor Relations Board, that :Upon this stipulation, if approved by the National Labor Re-lations Board, and upon all proceedings heretofore had in thismatter, and on the record in this case and all the pleadings, theBoard may modify its Order, and so enter it. The Order, asmodified, to read as follows :19 N. L.R. B. 858.18 N. L. R. B., No. 59.402 STERLING CORSET COMPANY, INC.403ORDERUpon the basis of a stipulation and findings of fact and con-clusions of law, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Sterling Corset Co., Inc. andUniversal Brassiere & Justrite Corset Co., Inc., their respectiveofficers, agents, successors, and assigns, shall :1.Cease and desist :(a)From discouraging membership in the InternationalLadies' Garment Workers' Union, Local 85, or any other labororganization of the employees of the Sterling Corset Co., Inc.and Universal Brassiere & Justrite Corset Co., Inc. by discrimi-nating in regard to their hire or tenure of employment or anyother term or condition of employment;(b)From in any manner interfering with, restraining, orcoercing the employees of Sterling Corset Co., Inc. and Universal.Brassiere & Justrite Corset Co., Inc. in the exercise of the rightto self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining and other mutual aid and protection, asguaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action :(a)Offer Edna Abad, Marshall Fielder, Alice Sharin, MarieYaggie, Anna Lepinsky, Ronnie Slocum and Melville Shibla im-mediately upon the approval of this stipulation, full and uncon-ditional reinstatement to their former positions without prejudiceto their seniority and other rights and privileges ;(b)Make whole Edna Abad, Caroline Chapman, Alice Sharin,Marie Yaggie, Anna Lepinsky, Margaret Kurilchyk, MelvilleShibla, and Gladys Poz and those employees of the SterlingCorset Co., Inc. who went out on strike on April 23, 1937, andthereafter, by payment to the Regional Director for the SecondRegion of a sum of Four Thousand Dollars ($4,000.00) to be dis-tributed to the persons in the amounts as she shall deem just andproper; and which sum shall be in full settlement of the amountssaid employees would have earned as wages from the dates of theterminations of their employment to the date of payment, lesstheir respective net earn ngs during said period.This sum ofFour Thousand Dollars ($4,000.00) shall be paid over to theRegional Director for th ^, Second Region as aforesaid, for dis-tribution in the following manner : $2,000 to be paid immediately 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the approval of this stipulation by the Board; the balanceto be paid within sixty (60) days thereafter.(c)Post immediately in conspicuous places in the plant ofthe Sterling Corset Co., Inc. at Belmar, New Jersey, and main-tain for a period of at least thirty (30) consecutive days, noticesto the employees, stating that the respondent will cease anddesist in the manner aforesaid;(d)Notify the Regional Director for the Second Region, inwriting, within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.II.The parties hereto agree that in the event that any termsof the aforesaid Order are not complied with the Board may re-voke its Order and this stipulation, and these proceedings willthen be revived.III. Respondent, Sterling Corset Co., Inc., and the Interna-tional Ladies' Garment Workers' Union hereby waive the makingof further findings of fact in this matter.IV. It is understood and agreed that the respondent, SterlingCorset Co., Inc., by entering into these presents does so volun-tarily and without admission of the commission of unfair laborpractices.V. It is further understood and agreed that this stipulationembodies the entire agreement between the parties and that thereis no verbal agreement of any kind which varies, alters or addsto this stipulation; and these proceedings are terminated bycompliance with the terms of this stipulation and Order.VI. It is further understood and agreed that this stipulationshall not become effective unless and until approved by theNationalLabor Relations Board, and that it shall becomeeffective and binding immediately upon such approval.On November 27, 1939, the Board issued its Order approving theabove stipulation and making it part of the record herein.On De-cember 4, 1939, the United States Circuit Court of Appeals for theThird Circuit granted the Board's motion for leave to withdraw,without prejudice, its petition for enforcement, together with the-entire certified record.Upon the basis of the above stipulation and the entire record inthe case, and pursuant to Section 10 (c) and (d) of the NationalLabor Relations Act, 9 Stat. 449, the Board hereby modifies itsOrders, issued on November 15, 1938, to read as follows : STERLING 001RSRT COMPANY, INC.405ORDERUpon the basis of a stipulation and findings of fact and conclusionsof law, and pursuant to Section 10 (c) of. the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Sterling Corset Co., Inc. and Universal Brassiere &Justrite Corset Co., Inc., their respective officers, agents, successors,and assigns, shall :1.Cease and desist :(a)From discouraging membership in the International Ladies'Garment Workers' Union, Local 85, 'or any other labor organizationof the employees of the Sterling Corset Co., Inc. and UniversalBrassiere & Justrite Corset Co., Inc. by discriminating in regard totheir hire or tenure of employment or any other term or conditionof employment;(b)From in any manner interfering with, restraining, or coercingthe employees of Sterling Corset Co., Inc. and Universal Brassiere& Justrite Corset Co., Inc. in the exercise of the right to self-organ-ization, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining andother mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action :(a)Offer Edna Abad, Marshall Fielder, Alice Sharin, MarieYaggie, Anna Lepinsky, Ronnie Slocum and Melville Shibla immedi-ately upon the approval of this stipulation, full and unconditionalreinstatement to their former positions without prejudice to theirseniority and other rights and privileges ;(b)Make whole Edna Abad, Caroline Chapman, Alice Sharin,Marie Yaggie, Anna Lepinsky, Margaret Kurilchyk, Melville Shibla,and Gladys Poz and those employees of the Sterling Corset Co., Inc.who went out on strike on April 23, 1937, and thereafter, by paymentto the Regional Director for the Second Region of a sum of FourThousand Dollars ($4,000.00) to be distributed to the persons in theamounts as she shall deem just and proper, and which sum shall be infull settlement of the amounts said employees would have earned aswages from the dates of the terminations of their employment to thedate of payment, less their respective net earnings during said period.This sum of Four Thousand Dollars ($4,000.00) shall be paid overto the Regional Director for the Second Region as aforesaid, fordistribution in the following manner: $2,000 to be paid immediately 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the approval of this stipulation by the Board; the balance to bepaid within sixty (60) days thereafter;(c)Post immediately in conspicuous places in the plant of theSterling Corset Co., Inc. at Belmar, New Jersey, and maintain fora period of at least thirty (30) consecutive days, notices to theemployees, stating that the respondent will cease and desist in themanner aforesaid;(d)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.